FILED
                              NOT FOR PUBLICATION                           DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARTHA ALMENDAREZ-ARUJO,                         No. 06-70491

               Petitioner,                        Agency No. A073-809-469

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Martha Almendarez-Arujo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand based on ineffective assistance of counsel. We have jurisdiction pursuant



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, and review de novo questions of law, including claims of due process

violations due to ineffective assistance of counsel. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

        The BIA did not abuse its discretion in denying Almendarez-Arujo’s motion

to remand because Almendarez-Arujo failed to comply with the requirements set

forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the ineffective

assistance is not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d

592, 597-99 (9th Cir. 2004). It follows that Almendarez-Arujo’s due process claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

        In light of our disposition, we do not reach Almendarez-Arujo’s contentions

regarding prejudice.

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                    06-70491